The facts are stated in the opinion.
The legislature appropriated the sum of nineteen thousand six hundred and eight-seven dollars and fifteen cents "for the purpose of paying the expenses of the various counties" in holding the special election of February 11, 1889, at which certain proposed amendments to the constitution of the state were submitted. (Stat. 1889, pp. 21, 94.) The counties were primarily liable for these expenses, but the legislature, for the purpose of reimbursing them, appropriated, in the first instance, *Page 197 
the sum of fifteen thousand dollars. This appropriation was made before the election was held. After the election it was found that the sum of fifteen thousand dollars was insufficient, and the further sum of four thousand six hundred and eighty-seven dollars and fifteen cents was appropriated. From the fund created by these appropriations the plaintiff was allowed by the board of examiners and received the sum of one thousand three hundred and fifty-one dollars and fifteen cents, and has brought this action to recover the further sum of five hundred and ninety-two dollars and forty cents, which amount was disallowed by the board.
We deem it unnecessary to consider whether the several claims constituting the demand were allowed for the amounts fixed by the statutes regulating compensation for public services. The record affirmatively shows that the claims were not submitted to the auditor of the county for allowance. The failure to so submit them is by the terms of the statutes relating to the allowance of chums against counties an insuperable obstacle to recovery in this action. These statutes provide that no demand against a county requiring action by the board of county commissioners shall be paid until submitted to the county auditor (sections 1950, 1951, Gen. Stat.), and that no suit may be maintained against a county upon a claim unless such claim shall have been presented to the board of county commissioners and county auditor for allowance (section 1964). Thus it appears that the steps required by the statutes to be taken in the allowance of claims were not pursued. The claims were not submitted to the auditor and were not, therefore, liquidated claims. Not having been so submitted, their payment by the county was by the express terms of the statute forbidden, and no suit against the county could be maintained upon them. Upon these facts the county was not liable for their payment, and, it may be added, has not paid them. The statute under which the claims are sought to be made a charge against the state was, as before said, adopted for the purpose of reimbursing the counties their expenses at the special election. But since the county ^has neither paid these claims, nor allowed them so as to make them a legal charge against it, it is clear that no expense has been incurred by the county concerning them, and it cannot, therefore, recover.
  Judgment reversed and cause remanded. *Page 198